NO. 07-08-0085-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

DECEMBER 22, 2008

______________________________


ETHEL LETITIA REED, APPELLANT

v.

THE STATE OF TEXAS, APPELLEE

_________________________________

FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

NO. 4813; HON. KELLY MOORE, PRESIDING

_______________________________

Before CAMPBELL, HANCOCK and PIRTLE, JJ.
 
MEMORANDUM OPINION
 
          Appellant, Ethel Letitia Reed, pled guilty to the offense of evading arrest with a
motor vehicle.  Pursuant to a plea bargain, appellant was sentenced to 24 months in a
State Jail Facility, with the jail time suspended, and appellant was placed on community
supervision for a term of five years.  The State subsequently filed an original and amended
motion to revoke her community supervision.  After hearing the proof regarding the State’s
amended motion to revoke community supervision, the trial court found appellant had
violated certain conditions of community supervision and sentenced appellant to 24 months
in a state jail.  We affirm.
          Appellant’s attorney has filed an Anders brief and a motion to withdraw.  Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of his motion
to withdraw, counsel certifies that he has diligently reviewed the record and, in his opinion,
the record reflects no reversible error upon which an appeal can be predicated.  Id. at 744-45.  In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel
has candidly discussed why, under the controlling authorities, there is no error in the trial
court’s judgment.  Additionally, counsel has certified that he has provided appellant a copy
of the Anders brief and motion to withdraw and appropriately advised appellant of her right
to file a pro se response in this matter.  Stafford v. State, 813 S.W.2d 503, 510
(Tex.Crim.App. 1991).  The court has also advised appellant of her right to file a pro se
response.  Appellant has not filed a response.
          By his Anders brief, counsel raises grounds that could possibly support an appeal,
but concludes the appeal is frivolous.  We have reviewed these grounds and made an
independent review of the entire record to determine whether there are any arguable
grounds which might support an appeal.  See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,
102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We
have found no such arguable grounds and agree with counsel that the appeal is frivolous.
          Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s
judgment is affirmed.

 
Mackey K. Hancock
Justice


Do not publish.